 

Exhibit 10.1



 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”), dated as of March 14, 2019, is
entered into between Arconic Inc. (the “Company”) and Charles P. Blankenship
(the “Executive”) (the Company and the Executive together, the “Parties”).

 

WHEREAS, the Executive had a separation from service with the Company on
February 6, 2019 (the “Separation Date”);

 

WHEREAS, the Parties have been engaged in discussions and negotiations with
respect to such separation from service and any payments to be made to the
Executive in connection therewith pursuant to the Company’s Executive Severance
Plan (the “Severance Plan”); and

 

WHEREAS, the Parties recognize the uncertainties, costs and distractions
associated with further negotiation and potential litigation, and the Parties
desire to finally resolve all issues related to the Executive’s termination and
compensation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency and adequacy of which are hereby acknowledged, it is
agreed as follows:

 

1.SEPARATION PAYMENT

 

Subject to the Executive’s execution of this Agreement and non-revocation of the
release of claims set forth in Section 2 (the “Release”), and continued
compliance with the Executive’s obligations as set forth hereunder, the Company
agrees, in full satisfaction of all claims the Executive may have to payments or
benefits under the Severance Plan or otherwise from the Company and its
affiliates (including, without limitation, any claims for bonus payments, equity
compensation, vacation pay, or other incentive payments or employee benefits) to
pay the Executive, no later than 30 days following the date hereof, a cash
payment of $4,600,000, subject to applicable tax withholding (the “Separation
Payment”). In the event that the Executive revokes the Release, the Executive
shall not be entitled to receive the Separation Payment.

 



 

 

 

2.EXECUTIVE’S RELEASE OF CLAIMS

 

(a)               General Release. In consideration of the Separation Payment
and the Company’s promises hereunder, the Executive, on behalf of himself and on
behalf of his dependents, heirs, representatives, successors and assigns
(collectively, the “Executive Releasors”) does hereby voluntarily, knowingly,
irrevocably and unconditionally release, waive, and forever discharge the
Company and each of its current and former subsidiaries and affiliates, and each
of their respective directors, predecessors, successors, assigns, employees,
agents, and representatives, (collectively, the “Company Releasees”) from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under contract or under federal, state or local law and
including any claim for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive Releasors had, now have, or may in the future
have, against each or any of the Company Releasees arising up to and including
the date this Agreement is executed (including any claims in connection with the
termination of the Executive’s employment with the Company and its affiliates
and any claim for any compensation that has accrued or is or may be accruable
based on any action or service taken or provided on or prior to the date this
Agreement is executed). The Executive acknowledges that the release set forth in
the preceding sentence includes claims (i) for wrongful dismissal or termination
of services, (ii) arising under federal, state or local laws, statutes, orders
or regulations that relate to the employment relationship and/or prohibiting
employment discrimination, including claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Rehabilitation Act,
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the New York State Human Rights Law and the Administrative Code of the
City of New York, and in each case any amendments thereto, (iii) under any other
federal, state or local statute law, rule, or regulation, (iv) based on
contract, tort or common law, or for damages, including punitive or compensatory
damages, or for attorneys’ fees, expenses, costs, compensation of any kind,
injunctive or equitable relief, and (v) under the Company’s compensatory plans
and agreements (including, without limitation, any claims for bonus payments,
equity compensation, vacation pay, or other incentive payments or employee
benefits). Notwithstanding anything to the contrary herein, and without limiting
the generality of the foregoing, the Executive expressly waives any and all
rights or claims under or in respect of the Severance Plan, the Company’s Change
in Control Severance Plan, the Company’s 2013 Stock Incentive Plan and the
Company’s 2009 Stock Incentive Plan, and, in each case any award terms and
conditions thereunder (and the Executive acknowledges that all equity
compensation awards that he held at the Company have been forfeited), and the
letter agreement between the Company and the Executive, dated as of October 19,
2017. Notwithstanding anything to the contrary in this Section 2, nothing herein
shall be deemed to release or waive any claims (1) arising under this Agreement,
(2) with respect to the Executive’s vested benefits under the Company’s
retirement and health and welfare benefit plans in which the Executive
participated (including but not limited to the qualified 401k plan and the
Company’s Deferred Compensation Plan (as amended and restated November 1,
2016)), and (3) under the defense and indemnification policies and the
directors’ and officers’ liability insurance arrangements of the Company and its
affiliates.

  

(b)               Enforcement. The Executive acknowledges and agrees that if the
Executive or any other Executive Releasor should hereafter make any claim or
demand or commence or threaten to commence any action, claim or proceeding
against a Company Releasee with respect to any cause, matter or thing which is
the subject of the release in this Section 2, this Agreement may be raised as a
complete bar to any such action, claim or proceeding, and the applicable Company
Releasee may recover from the Executive all costs incurred in connection with
such action, claim or proceeding, including attorneys’ fees.

 



2 

 

 

3.COMPANY’S RELEASE OF CLAIMS

 

(a)               General Release. In consideration of the Executive’s promises
hereunder, the Company, on behalf of itself and each of its current and former
subsidiaries and affiliates, and their respective predecessors, successors,
assigns, and representatives (collectively, the “Company Releasors”) does hereby
voluntarily, knowingly, irrevocably and unconditionally release, waive, and
forever discharge the Executive and each of his dependents, heirs,
representatives, agents, successors and assigns (collectively, the “Executive
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under contract or under
federal, state or local law, which the Company Releasors had, now have, or may
in the future have, against each or any of the Executive Releasees arising up to
and including the date this Agreement is executed, other than claims arising (i)
out of the Executive’s bad faith misconduct (1) which serves as the basis for
criminal charges brought against, or civil penalties imposed on, the Company or
the Executive and (2) for which the Executive is not indemnified under the
indemnification arrangements of the Company and its affiliates or (ii) under
this Agreement or the Covenants (as defined below). The Company acknowledges
that the release set forth in the preceding sentence includes but is not limited
to claims (x) under any other federal, state or local statute, law, rule, or
regulation, (y) based on contract, tort or common law, or for damages, including
punitive or compensatory damages, or for attorneys’ fees, expenses, costs,
compensation of any kind, injunctive or equitable relief, and (z) under the
Company’s compensatory plans and agreements, to the extent waivable under
applicable laws.

 

(b)               Enforcement. The Company acknowledges and agrees that if it or
any other Company Releasor should hereafter make any claim or demand or commence
or threaten to commence any action, claim or proceeding against any Executive
Releasee with respect to any cause, matter or thing which is the subject of the
release in this Section 3, this Agreement may be raised as a complete bar to any
such action, claim or proceeding, and the applicable Executive Releasee may
recover from the Company all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.

 

4.CERTAIN COVENANTS

 

(a)               Restrictive Covenants. The Executive acknowledges that he
remains bound by the terms of the Confidentiality, Developments,
Non-Competition, and Non-Solicitation Agreement between the Executive and the
Company, dated as of October 19, 2017 (the “Covenants”), which provisions shall
be deemed incorporated herein. The Executive acknowledges that the Covenants (1)
are necessary for the protection of the legitimate interests of the Company
Releasees, (2) are reasonable in terms of time, geographic scope, and activities
restricted, (3) do not stifle the inherent skill and experience of the
Executive, (4) will not interfere with the Executive’s ability to earn a
livelihood, and (5) do not confer a benefit upon the Company disproportionate to
the detriment to the Executive. The Executive acknowledges that if he were to
breach any of the Covenants, such breach would result in immediate and
irreparable harm to the Company that cannot be adequately or reasonably
compensated at law. Accordingly, the Executive agrees that the Company shall be
entitled, if any such breach shall occur or be threatened or attempted, if it so
elects (and in addition to seeking other available remedies, under this
paragraph or otherwise), to seek from a court any temporary, preliminary, and
permanent injunction, without being required to post a bond, enjoining and
restraining such breach or threatened or attempted breach by the Executive. The
Executive further agrees that if the Executive materially breaches any of the
Covenants, then the Executive shall be obligated to repay to the Company the
full amount of the Severance Payment.

 



3 

 

 

(b)               Non-Disparagement. The Executive agrees that the Executive
shall not, and shall instruct, and shall make best efforts to cause, each other
Executive Releasor not to, make or cause to be made any disparaging or
derogatory public statements regarding any of the Company Releasees (which
efforts shall include making each such Executive Releasor aware of the
provisions of this sentence). The Company agrees that it shall instruct, and
make best efforts to cause, the Company’s current directors and executive
officers (while serving in such capacities) not to, make or cause to be made any
disparaging or derogatory public statements regarding any of the Executive
Releasees (which efforts shall include making each such director and executive
officer aware of the provisions of this sentence). Notwithstanding the
foregoing, nothing in this paragraph shall limit or impair the ability of any
individual or entity to make truthful statements required by law or in an
adjudicative proceeding.

 

(c)               Cooperation. For a period of two years following the
Separation Date, the Executive shall make himself reasonably available to the
Company and its affiliates following the Separation Date to assist them, as may
be reasonably requested by the Company at mutually convenient times and places,
with respect to pending and future inquiries relating to matters that arose
during the Executive’s employment with the Company. The Company shall provide
the Executive with a reasonable, mutually agreed rate of compensation for each
hour of service hereunder and shall reimburse the Executive for all reasonable
out-of-pocket expenses and costs he actually incurs as a result of providing
assistance under this paragraph, upon receipt of proper documentation thereof.

 

5.REVOCATION OF RELEASE

 

The Executive affirms that prior to the execution of this Agreement and the
waivers and releases in Section 2, the Executive was advised by the Company to
consult with an attorney of his choice concerning the terms and conditions set
forth herein, and that he was given up to 21 days to consider executing this
Agreement, including the Release. The Executive has seven days following his
execution of this Agreement to revoke the Release by providing written notice of
such revocation, addressed to: Katherine Hargrove Ramundo, Arconic Inc., 390
Park Avenue, New York, NY 10022, and sending a concurrent e-mail to
Kate.Ramundo@arconic.com. In the event the Executive revokes the Release, the
Company shall not pay the Separation Payment to the Executive and the Company
and Parties shall be released from their covenants and obligations hereunder.
The Executive further acknowledges that: (a) before signing this Agreement, the
Executive was given at least 21 days in which to consider this Agreement,
(b) the Executive carefully read this Agreement, (c) the Executive fully
understands this Agreement, (d) the Executive is entering into this Agreement
voluntarily, (e) the Executive is receiving valuable consideration in exchange
for his execution of this Agreement that the Executive would not otherwise be
entitled to receive, and (f) the Company encouraged the Executive to discuss
this Agreement with the Executive’s attorney (at the Executive’s own expense)
before signing it.

 



4 

 

 

6.MISCELLANEOUS

 

(a)               Entire Agreement. This Agreement is the entire agreement
between the Parties hereto with regard to the subject matter hereof, and, except
as otherwise provided in Section 4(a), supersedes any prior agreements.

 

(b)               Counterparts. This Agreement may be executed in counterparts,
and each counterpart will be deemed an original for all purposes.

 

(c)               Modification; Severability. This Agreement may not be modified
or canceled in any manner except by a writing signed by both Parties hereto.

 

(d)               Interpretation. As used in this Agreement, the term
“including” does not limit the preceding words or terms.

 

(e)               Dispute Resolution. This Agreement shall be governed by the
law of the State of New York, excluding its choice of laws provisions. Any civil
action or legal proceeding arising out of or relating to this Agreement shall be
brought in the Supreme Court of the State of New York in New York County or the
United States District Court for the Southern District of New York located in
New York County. Each party consents to the jurisdiction of such courts in any
such civil action or legal proceeding and waives any objection to the laying of
venue of any such civil action or legal proceeding in such courts.

 

 

[Signature Page Follows.]

 

5 

 

 

  EXECUTIVE                         /s/ Charles P. Blankenship     Charles P.
Blankenship                         March 14, 2019     Date                    
      ARCONIC INC.                         By: /s/ Katherine Hargrove Ramundo  
  Name: Katherine Hargrove Ramundo     Title: Executive Vice President      
Chief Legal Officer and Secretary                           March 14, 2019    
Date    

 





 

